Title: Enclosure: Uniform for the Navy of the United States of America, 25 July 1794
From: Knox, Henry
To: Washington, George


                  
                     
                     
                  
                  Captain’s Uniform
                  Full dress Coat to be blue with long buff lappels and a standing Collar and lining of buff—to be made and trimm’d full with a Gold Epaulet on each Shoulder—The Cuffs to be buff with Four Buttons, and four Buttons to the Pockets—The Lappels to have Ten Buttons, and one to the Standing Collar. The Buttons to be of yellow metal and to have the Foul Anchor on
                     
                     the same. The Waistcoat and Breeches to be buff with flaps and four buttons to the Pockets of the Waistcoat so as to correspond and be uniform with the Coat. The Waistcoat & Breeches to have the same sort of Buttons as the Coat, only proportionably small.
                  Lieutenants.
                  Coat—to be blue with half lappels of buff and a standing Collar, and lining of buff. The lappels to have six buttons and one to the Collar, three buttons to the pocket flaps, and three to a Slash buff sleeve—One Gold Epaulet on the right Shoulder, and to be trimmed with plain twist—The Waistcoat and Breeches to be buff—the former to be made with skirts and pocket flaps but to have no buttons at the pockets. The Buttons to be the same as describ’d for the Captains Uniform.
                  Midshipmen’s
                  Plain frock Coat of blue lined and edged with buff without lappels A Standing Collar of buff and plain buff Cuffs open underneath with three buttons—The Waistcoat to be buff but made round and plain, and the Breeches to be buff also—The buttons to be the same as the smaller sort describ’d for the Captains and Lieutenants.
                  Lieutenant’s of Marines
                  Blue Coat with long lappels of Red lined with Red, and a Gold Epaulet on the left Shoulder—Other trimmings of plain twist—Blue Breeches and a Red Waistcoat—Buttons, the same as the Captains and Lieutenants.
                  Marines
                  Plain short Coats of Blue, turned up with Red, with common buttons of the smaller kind and of the form before describ’d with blue Breeches and Red Waistcoats.
                  No Warrant, revenue or other Officers in the Service of the United States or any other Description of Persons whatever to wear any of the Uniforms establish’d for the Navy, but warrant Officers in the navy may wear blue Coats turned up with the same sort of Cloth and the Anchor Buttons as before describ’d, which buttons are not to be worn by any others except such as may be otherwise employ’d in the Marine, or in the Revenue Service of the United States.
                  Captains, Lieutenants and Marine Officers to wear, when full dress’d, cocked Hats with black Cockades and Small
                     
                     Swords—and when undress’d such swords as may be hereafter fix’d upon or ordered, which said swords are to be worn at all times by the Midshipmen who are to wear Cock’d Hats when full dress’d.
               